UNPUBLISHED

                   UNITED STATES COURT OF APPEALS
                       FOR THE FOURTH CIRCUIT



                              No. 96-1054



VAL E. WEAVER,

                                              Plaintiff - Appellant,

          versus

NORTH AMERICAN TECHNOLOGIES GROUP, INCORPO-
RATED, a Delaware corporation; NORTH AMERICAN
ENVIRONMENTAL GROUP, INCORPORATED, a Delaware
corporation,

                                             Defendants - Appellees.



Appeal from the United States District Court for the District of
Maryland, at Greenbelt. Deborah K. Chasanow, District Judge. (CA-
95-2227-DKC)


Submitted:   April 17, 1997                 Decided:   April 24, 1997

Before NIEMEYER and WILLIAMS, Circuit Judges, and BUTZNER, Senior
Circuit Judge.


Affirmed by unpublished per curiam opinion.


Dushko S. Zdravkovich, DUSHKO S. ZDRAVKOVICH & ASSOCIATES, Upper
Marlboro, Maryland, for Appellant.    Robert L. Ferguson, Jr.,
FERGUSON, SCHETELICH, HEFFERNAN & MURDOCK, P.A., Baltimore,
Maryland, for Appellees.

Unpublished opinions are not binding precedent in this circuit.
See Local Rule 36(c).
PER CURIAM:

     Appellant appeals the district court's order granting Appel-

lees' motion for sanctions. We have reviewed the record and the

district court's opinion and find that the district court did not

abuse its discretion either in assessing sanctions against Appel-

lant's counsel, or in failing to conduct an evidentiary hearing in
this matter. Accordingly, we affirm on the reasoning of the dis-

trict court. Weaver v. North American Technologies Group, Inc., No.
CA-95-2227-DKC (D. Md. Nov. 29, 1995). We deny Appellees' motion

for sanctions on appeal. We dispense with oral argument because the

facts and legal contentions are adequately presented in the mate-
rials before the court and argument would not aid the decisional

process.




                                                          AFFIRMED




                                2